DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New claims 29-47 are under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-22 of U.S. Patent No. 10,561,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an obvious species of the patent claims.
Regarding instant claim 29, patent claim 1 recites a method of producing a population of cardiomyocytes, the method comprising: (a) incubating cardiovascular mesoderm cells in a cardiac induction medium comprising a WNT inhibitor, VEGF, or both for a period of time to generate cardiovascular progenitor cells that express NKX2-5; and (b) incubating the cardiovascular progenitor cells in a basic medium comprising VEGF for a period of time to generated a population of cardiomyocytes that are enriched for NKX2-5 .sup.pos, cTNT.sup.pos cells.  Instant claim more recites the same claim but recites more narrowly specifies that the Wnt inhibitor in step (a) is IWP2 at a specific concentration of 0.5 microM.  However, at the time of the patent IWP2 was an art established Wnt inhibitor available for use in the claimed method of the patent.  Further claim 9, specifies that Wnt inhibitor is IWP2.  As for the concentration, at the time of the patent claim determining optimal concentrations of culture components was well establish and routine optimization.  As such, instant claim 29 is an obvious variant of patent claims 1 and 9.
Regarding instant claims 30-35, patent claim 2-7 recite the same limitations as the instant claims, respectively.
Regarding instant claims 36-47, patent claim 11-22 recites the same limitations as the instant claims, respectively.

	Examiner acknowledges that the instant application was filed as a divisional.  However, the new claims recite a method that is almost identical to elected group III of the parent application.  As such, the application is not a true divisional because the claims under consideration correspond to the elected invention in the parent application, not any of the non-elected inventions.  As such, the above double patenting rejection is proper.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632